Title: From John Quincy Adams to William Smith Shaw, 7 March 1808
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 7. March 1808.

I will thank you to pay to my father, for me, on or before the 22d: of this month eleven hundred and seventy two dollars and forty-nine cents—being $1081.27. for part principal of a debt due from me to him and $91.22. for a quarter’s interest on the same debt—As you have probably not funds sufficient in your hands to make this payment I enclose you an order to receive the money due to me at the New-England Insurance Office—This however will leave a large surplus in your hands, and if my father can without inconvenience receive a thousand dollars more of the principal which I owe him, it will be most agreeable to me—If he has any debt running upon interest which this additional sum would go to discharge, it might be useful both to him and to me—If not, you will oblige me by depositing the balance in the Bank, to await my return home, when I can employ it to discharge some other debt—In the present and probable State of the Country, to be as soon as possible free from debt, will be one of my earnest anxieties.
The last Letter I received from you was of 5. Jany:—I have written to you two or three times since; and shall be glad to hear from you at your leisure—Like myself, I suppose however that you have not much of that—I hope to see you at Boston in the course of a month or six weeks, and in the mean time remain / your’s affectionately
John Quincy Adams.